            Case 2:20-cv-00966-NR Document 573 Filed 10/09/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                               )
DONALD J. TRUMP FOR PRESIDENT,                 )
INC., et al.,                                  )
                                               )
                      Plaintiffs,              )
                                               )
       v.                                      ) Civil Action No. 2:20-cv-00966-NR
                                               )
KATHY BOOCKVAR, in her capacity as             ) Judge J. Nicholas Ranjan
Secretary of the Commonwealth of               )
Pennsylvania, et al.,                          )
                                               )
                      Defendants.              )
                                               )

            SECRETARY OF THE COMMONWEALTH KATHY BOOCKVAR’S
               NOTICE OF DECISION BY THE PHILADELPHIA COUNTY
                          COURT OF COMMON PLEAS


       In Secretary of the Commonwealth Kathy Boockvar’s Memorandum in Support of

Cross-Motion for Summary Judgment (ECF No. 547), and her reply in support of the same

(ECF No. 556), the Secretary noted that Plaintiff Donald J. Trump for President, Inc. had

challenged certain poll watching rules in the Court of Common Pleas for Philadelphia County and

filed an Emergency Election Petition in that action. See ECF No. 547 at 68; ECF No. 556 at 10.

Earlier today, the court issued an opinion denying Plaintiff’s petition. See Ex. A, Order & Op.,

Donald J. Trump for President, Inc. v. Phila. Cty. Bd. of Elections, No. 02035 (Phila. Cty. Ct.

Com. Pl. Oct. 9, 2020).
       Case 2:20-cv-00966-NR Document 573 Filed 10/09/20 Page 2 of 3




Dated: October 9, 2020                 Respectfully submitted,

                                       PENNSYLVANIA OFFICE OF
KIRKLAND & ELLIS LLP                   ATTORNEY GENERAL

By:   /s/ Daniel T. Donovan            By:    /s/ Karen M. Romano
      Daniel T. Donovan                       Karen M. Romano
      Michael A. Glick                        Keli M. Neary
      Susan M. Davies                         Howard G. Hopkirk
      Kristen L. Bokhan                       Nicole Boland
      Caroline Darmody                        Stephen Moniak
      1301 Pennsylvania Avenue, N.W.          15th Floor, Strawberry Square
      Washington, DC 20004                    Harrisburg, PA 17120
      (202) 389-5000 (telephone)              (717) 787-2717 (telephone)
      (202) 389-5200 (facsimile)              (717) 772-4526 (facsimile)
      daniel.donovan@kirkland.com             kromano@attorneygeneral.gov
      michael.glick@kirkland.com              kneary@attorneygeneral.gov
      susan.davies@kirkland.com               hhopkirk@attorneygeneral.gov
      kristen.bokhan@kirkland.com             nboland@attorneygeneral.gov
      caroline.darmody@kirkland.com           smoniak@attorneygeneral.gov

      Madelyn A. Morris                MYERS BRIER & KELLY LLP
      Sara S. Tatum
      Jaywin Singh Malhi               By:    Daniel T. Brier
      601 Lexington Avenue                    Daniel T. Brier
      New York, NY 10022                      Donna A. Walsh
      (212) 446-4800 (telephone)              425 Spruce Street, Suite 200
      (212) 446-4900 (facsimile)              Scranton, PA 18503
      madelyn.morris@kirkland.com             (570) 342-6100 (telephone)
      sara.tatum@kirkland.com                 (570) 342-6147 (facsimile)
      jaywin.malhi@kirkland.com               dbrier@mbklaw.com
                                              dwalsh@mbklaw.com

                                       Counsel for Kathy Boockvar
                                       Secretary of the Commonwealth of
                                       Pennsylvania




                                       2
         Case 2:20-cv-00966-NR Document 573 Filed 10/09/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties who have appeared in this action via the Court’s

electronic filing system. Parties may access this filing through the Court’s system.



                                                /s/ Daniel T. Donovan
                                                Daniel T. Donovan

                                                Counsel for Kathy Boockvar
                                                Secretary of the Commonwealth of
                                                Pennsylvania
